Citation Nr: 0728095	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


FINDING OF FACT

The veteran's current bilateral hearing loss is related to 
his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, such as sensorineural hearing loss, 
service connection may be presumed if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  Generally, service connection 
requires: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred in service. See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates it was incurred in service.  38 C.F.R. § 3.303(d).

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 do 
not have to be met during service.  See Hensley v. Brown, 5 
Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

The veteran contends that his hearing loss began in service 
while serving as a helicopter mechanic.  The veteran's DD214 
supports his contention that he was a helicopter mechanic 
while in service.  His service entrance examination is not of 
record.  The veteran's service medical records do not contain 
references to treatment for left ear hearing loss during 
service.  

In June 1977, the veteran was examined prior to service 
discharge.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
30
30
RIGHT
10
10
10
15
15

Speech recognition scores were not recorded.  The veteran 
also reported ear, nose or throat trouble in the June 1977 
Report of Medical History questionnaire.  

VA treatment records contain a May 2003 audiology consult 
report that shows the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
50
70
70
RIGHT
10
15
35
60
65

A speech recognition score of 96 was recorded bilaterally.  
The examiner found moderate to severe sensorineural hearing 
loss bilaterally.  

On the authorized November 2004 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
60
80
75
RIGHT
25
25
45
65
70

Speech audiometry revealed speech recognition ability of 78 
percent in the left ear and 84 percent in the right ear.  The 
diagnosis given was bilateral mild to severe sensorineural 
hearing loss with mildly reduced word recognition and 
acoustic immittance consistent with normal middle ear 
function.  The examiner had access to the veteran's claims 
folder, and she noted military, occupational and recreational 
noise exposure.  Military noise exposure was described as 
aircraft noise; post military noise was described as 
machinery noise.  

At the hearing before the undersigned in September 2006, the 
veteran testified that he was exposed to noise as a result of 
his inservice and post service employment as a helicopter and 
automotive mechanic.  He stated that he consistently wore ear 
protection when exposed to noise both during and after 
service.  He also testified that he was exposed to artillery 
noise during training exercises.  He indicated that he had a 
few ear infections in service.

The claims folder contains two medical opinions.  The Board 
must weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

The competent medical evidence that supports the veteran's 
contention of inservice onset of hearing loss is in the May 
2003 VA audiology consult report.  After his examination of 
the veteran and consideration of the veteran's history of 
inservice noise exposure, the examiner opined that the 
veteran's hearing loss was most probably the result of his 
military noise exposure.  The Board notes that the examiner 
did not have access to the veteran's claims folder, but his 
medical opinion was based on an accurate report of the 
veteran's inservice noise exposure.  Reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  In the present case, the 
Board does not reject the veteran's statements of inservice 
noise exposure.  Noise exposure is indicated in the veteran's 
military specialty of a helicopter mechanic.  For these 
reasons, the Board finds the examiner's opinion probative in 
the present case.

The second medical opinion was made pursuant to the November 
2004 VA audiological examination of the veteran and after a 
review of the veteran's claims folder.  The examiner opined 
that the service medical records supported a finding of 
military noise exposure and noted post service noise 
exposure.  She found that, at service separation, the veteran 
had mild high frequency hearing loss in the left ear and 
normal auditory thresholds for the right ear.  Because the 
thresholds did not meet hearing loss for VA purposes at 
service separation, it was her opinion that it was not as 
likely as not that hearing loss resulted from acoustic trauma 
during military service.  The Board finds that this medical 
opinion has less probative value.  While the opinion is based 
on an examination of the veteran and review of his claims 
file, it is based on a inaccurate legal premise.  As set 
forth above, there is no requirement that the veteran meet 
the hearing loss requirements of 38 C.F.R. § 3.385 during 
service or at service discharge in order to qualify for 
service connection for hearing loss.  See Hensley.  
Furthermore, the Board notes that the examiner did concede 
that the veteran did have noise exposure, and hearing loss in 
the left ear, while in service.

The veteran was assigned to a military specialty that is 
indicative of noise exposure, and service medical records 
show hearing loss in the left ear at separation.  Moreover, 
there is a competent VA medical opinion linking the veteran's 
acoustic trauma in service to the veteran's current hearing 
loss.  The Board is applying the benefit-of-the-doubt rule as 
required by law and VA regulations; as the evidence is in 
equipoise concerning whether the veteran's bilateral hearing 
loss was incurred during active military service, service 
connection for bilateral hearing loss is granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
as to the issue of service connection for bilateral hearing 
loss is not required, as deciding the appeal at this time is 
not prejudicial to the veteran.  Although the record reflects 
that the RO has not provided notice with respect to the 
initial disability rating and effective-date elements of the 
left ear hearing loss service connection claim by way of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the veteran 
will have an opportunity to appeal the initial disability 
rating and the effective date of service connection assigned 
by the RO following this decision of the Board.  


ORDER

Service connection for bilateral hearing loss is granted.




REMAND

The veteran was not given the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

In addition, the veteran testified at his September 2006 
hearing that he has tinnitus that began in service a result 
of noise exposure, and that he was exposed to post service 
noise exposure as an automotive mechanic.  His DD 214 
indicates that he was a helicopter mechanic in service.  The 
May 2003 VA audiology consult report noted constant tinnitus 
of the ears, but did not contain an opinion as to the 
etiology of the tinnitus.  The opinion in the November 2004 
VA examination report does contain an opinion concerning 
whether the tinnitus is related to the veteran's active 
military service, but it is based on a faulty premise, as 
discussed above, and is, therefore, of diminished probative 
value.  The Board finds that a new opinion as to the etiology 
of the veteran's current tinnitus should be obtained.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain a VA opinion from an 
audiologist as to the etiology of the 
veteran's current and tinnitus.  The 
claims folder should be made available to 
and reviewed by the VA medical examiner.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a SSOC and afford the 
veteran the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


